Citation Nr: 0830983	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-37 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disability.

2.  Entitlement to service connection for chronic left arm 
pain, including as secondary to service-connected post-
operative congenital synostosis of the right proximal radius 
and ulna and service-connected degenerative joint disease of 
the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from April 1977 to May 
1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2003 and May 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In the June 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for chronic left 
arm pain.  In the May 2004 rating decision, the RO denied the 
veteran's petition to reopen his previously denied claim of 
entitlement to service connection for a cervical spine 
disability.


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied 
the veteran's claim of entitlement to service connection for 
a cervical spine disability.   

2.  Evidence added to the record since the RO's May 2001 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a cervical spine 
disability.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran's chronic left arm pain is causally or 
etiologically related to his service in the military, or 
etiologically related to, or aggravated by, service-connected 
disability.




CONCLUSIONS OF LAW

1.  The May 2001 RO decision that denied the veteran's claim 
of entitlement to service connection for a cervical spine 
disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a cervical spine 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2007).

3.  A disability manifested by chronic left arm pain was not 
incurred in, or aggravated by, active service, nor 
proximately due to, or aggravated by, service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The Board notes that January 2003, December 2003, and January 
2007 VCAA letters explained the evidence necessary to 
substantiate his claim of entitlement to service connection 
for chronic left arm pain and his petition to reopen the 
previously denied claim of entitlement to service connection 
for a cervical spine disability.  These letters also informed 
him of his and VA's respective duties for obtaining evidence. 

In addition, the December 2003 and January 2007 VCAA 
notification letters are compliant with Kent.  These letters 
specifically informed the veteran as to what evidence would 
be necessary to substantiate the element or elements that 
were required to establish service connection that were found 
insufficient in the previous denial.  The veteran was told to 
submit evidence pertaining to the reason his claim was 
previously denied, and the letters notified the veteran of 
the reason for the prior final denial (i.e. the element of 
the service connection claim that was deficient).  

Likewise, a March 2006 letter from VA, as well as the January 
2007 VCAA notice letter, explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  However, because 
the instant decision denies the veteran's claims, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
in June 2003 and May 2004 were decided after the issuance of 
an initial VCAA notice.  Although the notice requirements 
required by Kent and Dingess/Hartman were provided after the 
initial adjudications, the claims were readjudicated and the 
appellant has not been prejudiced thereby.

The content of the VCAA notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examination, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claims.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in September 2003, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
a cervical spine disability was initially denied by the RO in 
an August 2000 rating decision.  No appeal was taken from 
that determination, and it is final.  See 38 U.S.C.A. § 7105 
(West 2002).

In May 2001, the RO reconsidered the veteran's claim in 
accordance with the VCAA.  This decision was not appealed 
and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final RO 
decision as to the veteran's cervical spine disability 
included the veteran's service medical records and VA medical 
records.  

The veteran's service medical records show that the veteran 
was treated for complaints of cervical spine pain in December 
1978, following a motor vehicle accident.  Physical 
examination showed good range of motion, no numbness or 
tingling, and full strength.  X-rays were negative.  And, at 
a January 1979 Physical Examination Board proceeding, the 
veteran denied experiencing any joint pains or other 
symptoms.  Physical examination of the neck was normal.  

An April 1999 VA clinical record indicates that the veteran 
complained of back pain, from the cervical spine to the 
lumbar spine, assessed as questionable for degenerative joint 
disease.  In August 1999, however, the veteran denied 
experiencing neck stiffness. 

The evidence added to the record subsequent to the RO's May 
2001 decision includes VA medical records and a VA 
examination reports.

A July 2002 VA radiology report indicates that an MRI of the 
cervical spine showed degenerative changes of bone and disc, 
with multi-level annular and disc bulging, most pronounced at 
C3-4.  There was no evidence of disc herniation, spinal 
stenosis, or intrinsic cord pathologies.

August and September 2002 VA treatment notes indicate that 
the veteran has a history of chronic joint pain and 
myofascial pain.  October and November 2002 treatment notes 
indicate that a neurology consultation regarding his neck 
pain indicated that no surgical intervention regarding his 
cervical spine was necessary.  

A March 2003 VA examination report states that the veteran 
complained of neck pain and tenderness.  An x-ray of the 
cervical spine was negative.  Osteoarthritis of the neck was 
noted.

VA medical records dated January 2003 through December 2003 
show that the veteran was assessed as having degenerative 
disc disease of the cervical spine.

A January 2004 VA examination report states that the veteran 
complained of neck pain since his December 1978 motor vehicle 
accident.  Following a physical examination and review of VA 
x-ray and MRI reports, as well as the veteran's claims file, 
the diagnosis was neck pain secondary to degenerative disc 
disease and degenerative joint disease of the cervical spine.  
The VA examiner found that it was unlikely that the veteran's 
cervical spine disorder was related to his in-service motor 
vehicle accident, and that it was more likely secondary to a 
natural disease process.  The VA examiner explained that 
there was a lack of evidence of a continuous problem with the 
veteran's neck from his 1978 motor vehicle accident to the 
present.

VA treatment records for the period from December 2003 
through October 2005 show diagnoses of osteoarthritis and 
chronic pain syndrome.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the last final RO decision in 2001.  The 
veteran's VA medical records and examination reports are not 
cumulative and redundant of the evidence in the claims file 
at the time of the RO's May 2001 rating decision.  Thus, that 
evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the veteran had a confirmed cervical spine disability that 
was incurred or aggravated during his military service.   

The record submitted by the veteran during the years since 
the May 2001 RO decision refers primarily to the evaluation 
and treatment, i.e., the current diagnosis and severity, of 
his current cervical spine disability.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the veteran's current condition are 
immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he had complaints of 
neck pain after a motor vehicle accident during his service.  
However, the Board points out that the only treatment for his 
back was for an acute episode of cervical spine pain 
immediately following the accident, and that a physical 
examination was negative.  Moreover, at his Physical 
Evaluation Board proceeding, he denied experiencing any joint 
pains.  Regardless, the mere fact that he was treated for 
cervical spine pain during his service is insufficient, 
in and of itself, to suggest in-service incurrence or 
aggravation of a disability.  This is especially true in the 
absence of any medical evidence suggesting this might have 
occurred in this particular instance.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (there must be medical evidence 
linking a current disability, even assuming the veteran has 
one, to his service in the military).

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his history of cervical spine 
problems began with an injury while he was in the military.  
Such statements are presumed credible when considered in 
conjunction with a petition to reopen a claim.  However, such 
statement must be considered in the context of the record as 
a whole to determine whether it raises a reasonable 
possibility of substantiating the claim.  The Board again 
points out that there is no medical evidence confirming that 
the veteran had a chronic cervical spine disability, versus 
an isolated complaint of cervical spine pain, during his 
service.  Moreover, while the veteran's VA medical records 
show evidence of treatment for a current cervical spine 
disability, it does not demonstrate that the veteran's 
current cervical spine disability is related to his military 
service.  To the contrary, the January 2004 VA examiner found 
that the veteran's current cervical spine disability is 
unrelated to his in-service motor vehicle accident.  As such, 
the additional evidence considered in conjunction with the 
record as a whole does not raise a reasonable possibility of 
substantiating the claim.  In short, these medical records, 
as well as the veteran's statements, do not show a causal 
relationship between his service in the military and his 
current cervical spine disability, nor do they otherwise 
verify the circumstances of his service.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claim for service connection for 
a cervical spine disability has not been received subsequent 
to the last final RO decision in May 2001.  In the absence of 
new and material evidence, the benefit-of-the-doubt rule 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  As such, the veteran's claim is not reopened.

Service Connection

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for left arm pain, 
including as secondary to his service-connected post-
operative congenital synostosis of the right proximal radius 
and ulna and service-connected degenerative joint disease of 
the right elbow, so this claim must be denied.  38 C.F.R. 
§ 3.102.  

The service medical records do not show that the veteran 
complained of, or was treated for his left arm during his 
military service.  Moreover, the veteran's October 1978 
separation examination report was normal, with a normal 
clinical evaluation of the extremities and musculoskeletal 
system (aside from his already service-connected right arm 
and elbow disabilities).  The Board also notes that it 
appears that the veteran did not make any related complaints 
at this examination or at his January 1979 Physical 
Evaluation Board proceedings.  This is probatively 
significant and given much weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  It stands to reason that, if he indeed had any 
problems at or immediately following his discharge from 
service, as he is now alleging, then he would have at least 
mentioned this prior to his separation.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . ."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the veteran was not treated for 
left arm complaints until 2002.  In the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of the disability at issue, decades after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Furthermore, there is no competent clinical evidence that 
relates his left arm disability to his military service, 
including his service-connected post-operative congenital 
synostosis of the right proximal radius and ulna and service-
connected degenerative joint disease of the right elbow.  
While the veteran's private physician, L. S., M.D., indicated 
in a treatment note that the veteran was treated for left 
elbow pain due to his right elbow problems, Dr. S did not 
provide a rationale for his opinion, or otherwise refer to 
any credible supporting evidence that the veteran currently 
had a left arm disability which was related to his service.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  

Similarly, none of the veteran's VA medical providers have 
related his left arm complaints to his military service or 
his service-connected disabilities.  In fact, the March 2003 
VA examiner found that the veteran's left arm disability was 
unrelated to the veteran's service-connected post-operative 
congenital synostosis of the right proximal radius and ulna 
and service-connected degenerative joint disease of the right 
elbow.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

In fact, there is no medical evidence of record that the 
veteran has a current diagnosis of a left arm disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  In this regard, the Board 
acknowledges that the veteran has been treated for complaints 
of left arm and elbow pain, but points out that the medical 
evidence of record is negative for an objective pathology for 
his complaints.  Regardless, the veteran's pain is 
insufficient cause to grant service connection, because 
"pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   
See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

In short, the only evidence portending that the veteran's 
left arm disability, if any, is in any way related to his 
service in the military, including his service-connected 
post-operative congenital synostosis of the right proximal 
radius and ulna and service-connected degenerative joint 
disease of the right elbow, comes from him personally.  As a 
layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claim, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
cervical spine disability is denied.

The claim for service connection for chronic left arm pain, 
including as secondary to service-connected post-operative 
congenital synostosis of the right proximal radius and ulna 
and service-connected degenerative joint disease of the right 
elbow, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


